                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 In re:                                       )       Case No. 17-17361
                                              )
 RICHARD M. OSBORNE,                          )       Chapter 7
                                              )
                      Debtor.                 )       Judge ARTHUR I. HARRIS

     MOTION OF TRUSTEE: (I) TO SELL REAL PROPERTY FREE AND
 CLEAR OF LIENS, ENCUMBRANCES AND OTHER INTERESTS PURSUANT TO
        11 U.S.C. § 363; AND (II) FOR ENTRY OF ORDER VACATING
                     PRIOR ORDER AUTHORIZING SALE

              (Real Property located at V/L Girdled Road, Concord, Ohio 44077,
                            Lake Cty. Parcel 08-A-001-0000-490)

          Kari B. Coniglio (“Trustee”), the Chapter 7 Trustee of the estate of Richard M. Osborne,

Sr. (the “Debtor”), respectfully moves (the “Sale Motion” or “Motion”) this Court, pursuant to

sections 105(a) and 363 of Title 11 (the “Bankruptcy Code”) of the United States Code and

Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (“the Bankruptcy Rules”),

for entry of an order authorizing the sale, (the “Sale”) free and clear of liens, encumbrances,

and other interests, of real property belonging to the within bankruptcy estate, to Matthew J.

Gosnik and Kristen A. Gosnik (together, “Purchaser”), in accordance with the terms and upon

the conditions of that certain Vacant Land Purchase Agreement between Trustee and Purchaser

dated December 2, 2019 (the “Purchase Agreement,” a copy of which is attached hereto as

Exhibit A).

          Specifically, Trustee seeks entry of an order (the “Sale Order”), substantially in the form

of the attached Exhibit B, granting the following relief:

    i.        pursuant to Bankruptcy Code sections 363(b) and (f), approving the Purchase

              Agreement and, pursuant to and upon the terms and conditions specified in the

              Purchase Agreement, authorizing Trustee to consummate the sale of Real Property

                                                  1


17-17361-aih       Doc 743      FILED 12/20/19        ENTERED 12/20/19 16:21:46           Page 1 of 14
               (as defined below) to Purchaser (or a higher and better bidder) free and clear of all

               liens and interests; and

       ii.     Vacating the Prior Sale Order (defined herein) as the Prior Buyer (defined herein)

               was unable and/or unwilling to close on the sale contemplated therein.

In support of this Sale Motion, Trustee states as follows:

                                          JURISDICTION

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157(b) (2). The venue of this case and this Sale Motion

is proper under 28 U.S.C. §§ 1408 and 1409. Sections 105(a) and 363 of the Bankruptcy Code and

Bankruptcy Rules 2002 and 6004 provide the statutory bases for the relief sought herein.

                                          BACKGROUND

       2.      On December 17, 2017, the Debtor filed a voluntary petition for relief under chapter

11 of title 11 of the United States Code in the United States Bankruptcy Court for the Northern

District of Ohio (the “Bankruptcy Court”).

       3.      On July 3, 2019, the Debtor’s case was converted to chapter 7 and the Trustee was

thereafter appointed as the duly appointed chapter 7 trustee of the Debtor’s estate.

       4.      At the time of the commencement of the Debtor’s case, the Debtor was the owner

of or had an ownership interest in certain vacant parcel of real property located at V/L Girdled

Road, Concord, OH 44077, permanent parcel no. 08A0010000490 fully described as follows:

       Situated in the Township of Concord County of Lake and State of Ohio: and known
       as being part of Lot 2, Tract I and is further bounded and described as follows:

       Beginning at a P.K. Nail with shiner to mark a point in the centerline of Girdled
       Road (66 feet wide) said point being further located from a P.K. nail found to mark
       the centerline intersection of Painesville-Ravenna Road with said Girdled Road
       North 67 degrees 12' 51" East, a distance of 3,177.84 feet, and south 57 degrees 12'
       51" West a distance of 433.84 feet from the east line of Lot 2,
       Thence thru the lands of the grantors herein the following (4) courses and
       distances.
                                                 2


 17-17361-aih      Doc 743      FILED 12/20/19       ENTERED 12/20/19 16:21:46           Page 2 of 14
        North 67 degrees 12' 51" East, a distance of 216.98 feet to a point in the centerline
        of Girdled Road.

        Thence South 00 degrees 02' 28" East (thru a 5/8" capped iron pin set at 35.78 feet)
        a total distance of 747.29 feet to a capped iron pin set to mark a point.

        Thence South 89 degrees 57' 32" West a distance of 197.24 feet to a 5/8" capped
        iron pin set to mark a point.

        Thence North 00 degrees 17" 18" West (thru a capped 5/8" iron pin set at 627.69
        feet) a total distance of 663.41 feet to the point of beginning
        Said land containing 3.218 acres as surveyed in March 1995 by Timothy E. Stocker
        P.S. 7245 Crabbs Surveying Service Order No. 1229 and being subject to all legal
        highway and easement. Basis of bearings are aligned to the eastern boundary lot
        line of Hawthorne Woods Subdivision as recorded in Volume 15, Page 16.

(the “Real Property”).1

        5.       On June 18, 2018, this Court entered an Agreed Order Granting Motion of Richard

M. Osborne to Sell a Parcel of Real Property Located at Girdled Road, Concord Township, Ohio

Free of Any Interest of Any Entity Other Than the Estate (the “Prior Sale Order”) [Doc. 174]

authorizing the sale of the Real Property to Sommers Real Estate Group LLC (the “Prior Buyer”).

        6.       Despite entry of the Prior Sale Order, the Prior Buyer was unable and/or unwilling

to close on the purchase of the Real Property under the terms of the Prior Sale Order, and thus,

title to the Real Property remained in the Debtor’s name.

        7.       The Real Property is valued, per the Lake County Auditor, at $42,250. However,

based upon prior offers and the pending offer, the Trustee believes the Real Property has a value

of $100,000 to $125,000. The Trustee proposes to close on the sale of the Real Property under the

Purchase Agreement within ten (10) days after entry of a final order approving this Motion.




1
 The Real Property was previously the subject of a Motion and Order authorizing the Debtor to sell the Real Property
for $125,000. See Doc. 174. Unfortunately the buyer in the prior sale was unable to close and the Real Property
remains property of the Debtor’s estate.
                                                         3


    17-17361-aih      Doc 743        FILED 12/20/19          ENTERED 12/20/19 16:21:46                 Page 3 of 14
       8.          Based on title reports available to the Trustee, the applicable liens, claims and

interests in and to the Real Property are stated below in the order of priority as such liens and

interests attach to the Real Property (subject to 11 U.S.C. § 506(a)(1)):

            i.      A judgment lien filed August 21, 2009 and re-filed on August 18, 2014 in favor
                    of Citizens Bank, N.A. fka RBS Citizens, N.A. dba Charter One (“Citizens”) for
                    $9,500,000.00.

            ii.     A judgment lien filed August 21, 2009 and re-filed on August 18, 2014 in favor
                    of Citizens for $21,211,495.94.

            iii.    A judgment lien field July 25, 2011 and re-filed on July 20, 2016 assigned to
                    Rigrtona Holding Company LLC for $737,105.52.

            iv.     A judgment lien filed July 25, 2011 and refiled on July 20, 2016 assigned to
                    Leimco Acquisition Company LLC for $1,378,250.02.

            v.      A judgment lien filed November 23, 2011 and refiled on July 20, 2016 assigned
                    to Willoughby LLC for $6,412,990.46.

            vi.     A mortgage filed August 4, 2014 in favor of Citizens for an unspecified amount.

            vii. A judgment lien filed October 15, 2015 assigned to 7001 Center St. LLC for
                 $662,565.96.

            viii. A judgment lien filed December 19, 2015 in favor of the Ohio Department of
                  Taxation for $594,583.30.

            ix.     A lien filed February 19, 2016 in favor of the Ohio Department of Job and Family
                    Services for $150.00.

            x.      A judgment lien filed July 20, 2016 assigned to Rigrtona Holding Company, LLC
                    for $737,105.52.

            xi.     A judgment lien filed July 20, 2016 assigned to Leimco Acquisition Company
                    LLC for $1,387,520.00.

            xii. A state judgment lien filed March 9, 2017 in favor of the Ohio Department of
                 Workmen’s Compensation for $22,188.99.

            xiii. A Workmen’s Compensation Lien filed March 10, 2017 in favor of the State of
                  Ohio Bureau of Workmen’s Compensation for $22,193.60.

            xiv. A judgment lien filed October 18, 2017 in favor of First National Bank of
                 Pennsylvania for $4,609,385.39 with interest at $952.28 per day.


                                                   4


 17-17361-aih          Doc 743     FILED 12/20/19      ENTERED 12/20/19 16:21:46         Page 4 of 14
             xv.     A judgment lien filed October 18, 2017 in favor of First National Bank of
                     Pennsylvania for $4,609,385.39 with interest at $952.28 per day.

             xvi. A judgment lien filed on October 18, 2017 in favor of First National Bank of
                  Pennsylvania for $541,388.32 with interest at $47.40 per day.

             xvii. A judgment lien filed on October 18, 2017 in favor of First National Bank of
                   Pennsylvania for $471,216.54 with interest at $75.48 per day.

             xviii. A judgment lien filed on October 18, 2017 in favor of First National Bank of
                    Pennsylvania for $104,929.18 with interest at $10.06 per day.

             xix. A judgment lien filed on October 18, 2017 in favor of First National Bank of
                  Pennsylvania for $34,036.09 with interest at $3.27 per day.

             xx.     A judgment lien filed on October 18, 2017 in favor of First National Bank of
                     Pennsylvania for $557,387.76 with interest at $48.76 per day.

             xxi. A judgment lien filed on October 18, 2017 in favor of First National Bank of
                  Pennsylvania for $547,470.56 with interest at $121.04 per day.

             xxii. A judgment lien filed on October 18, 2017 in favor of First National Bank of
                   Pennsylvania for $1,346,107.19 with interest at $117.73 per day.

             xxiii. A judgment lien filed on October 18, 2017 in favor of First National Bank of
                    Pennsylvania for $93,857.37.

             xxiv. A judgment lien filed on October 18, 2017 in favor of First National Bank of
                   Pennsylvania for $142,492.71 with interest at $13.67 per day.

             xxv. A judgment lien filed on November 1, 2017 in favor of First National Bank of
                  Pennsylvania for $480,138.04.

             xxvi. Taxes for the year 2018, payable in 2019, in the amount of $5,020.59.

       9.          The Trustee should be authorized to sell the Real Property free and clear of all liens,

encumbrances and other interests pursuant to 11 U.S.C. § 363(b) and (f).

       10.         Pursuant to the Purchase Agreement, Purchaser would acquire the Real Property in

consideration of cash in the amount of $100,000.00 (the “Purchase Price”).

       11.         The Trustee has entered into a carveout agreement with Citizens (the “Carveout

Agreement”), the senior lienholder with respect to the Real Property. Under the Carveout



                                                     5


 17-17361-aih          Doc 743      FILED 12/20/19       ENTERED 12/20/19 16:21:46             Page 5 of 14
Agreement, the Trustee, on behalf of the bankruptcy estate, will receive 12% (“Carveout Amount”)

of the net sale proceeds that would be otherwise payable to Citizens at closing.

                       RELIEF REQUESTED AND REASONS THEREFOR

                      Approval of Sale under Bankruptcy Code Section 363(b)

         12.      By this Sale Motion, Trustee seeks approval of the sale of the Real Property to

Purchaser upon the terms and conditions of the Purchase Agreement, free and clear of liens, claims

and encumbrances, under Bankruptcy Code sections 363(b) and (f).

         13.      The proposed sale, subject to the Purchase Agreement, is the result of the efforts of

Ag Real Estate Group, Inc. (“Ag Real Estate”), a broker/realtor previously employed pursuant to

an Order of this Court [Doc. 589] and Michelle Webb, a realtor affiliated with Century 21

HomeStar, an agency employed by the Debtor [Doc. 315].2

         14.      The sale of estate property under the Bankruptcy Code is conducted by a trustee,

who “has ample discretion to administer the estate, including authority to conduct public or private

sales of the estate property.”3

         15.      While a bankruptcy trustee has a duty to “maximize the value obtained from a sale”

of estate assets, in deciding whether to approve a trustee’s recommendation of sale, “the

bankruptcy court owes the trustee a broad amount of deference, seeking only to ensure that the

trustee exercised reasonable ‘business judgment.’”4

         16.      When reviewing the trustee’s sale recommendation, the courts routinely give a

trustee’s business judgment “great judicial deference.”5


2
  Despite their review and assistance with the proposed sale, Ag Real Estate has agreed not to receive compensation
from the proposed sale if the sale closes to the Purchaser under the Purchase Agreement.
3
  In re Bakalis, 220 B.R. 525, 531 (Bankr. E.D.N.Y. 1998) (citation omitted).
4
  Video Concepts, LLC v. Volpe Indus. (In re Volpe Indus.), 2013 U.S. Dist. LEXIS 120052 at *13 (D. Mass. 2013)
(citing In re Bakalis, 220 B.R. at 532).
5
  In re Bakalis, 220 B.R. at 531-32 (citation omitted); accord DiStefano v. Stern (In re JFD Enters.), 2000 U.S. App.
LEXIS 9162 at *15-16 (1st Cir. 2000); Austin Assocs. V. Howison (in Re Murphy), 288 B.R. 1, 5 (D. Me. 2002); In
re Psychometric Sys., 367 B.R. 670, 674 (Bankr. D. Colo. 2007); In re Volpe Indus., 2013 U.S. Dist. LEXIS 120052
at *13; In re Alaska Fishing Adventure, LLC, 594 B.R. 883, 889-90 (Bankr. D. Alaska 2018).
                                                         6


    17-17361-aih       Doc 743       FILED 12/20/19           ENTERED 12/20/19 16:21:46                 Page 6 of 14
           17.       Here, the Court should authorize the Sale because the Sale reflects Trustee’s sound

business judgment. The Purchase Agreement represents Trustee’s best opportunity to maximize

value of the Real Property. Specifically, the proposed Purchase Price is substantially higher than

the auditor’s appraised value for the Real Property and appears to be in line with the market value

of the Real Property per the opinions of the real estate brokers involved.

           18.       Additionally, pursuant to the Carve-Out Agreement, the Trustee will realize a return

for unsecured creditors on a property that did not otherwise have equity available for unsecured

creditors of the Debtor’s estate.

           19.       Thus, the Sale represents the best means of maximizing value for the Debtor’s

estate and creditors.

                           Approval of Sale Free and Clear of Liens, Claims and
                           Encumbrances under Bankruptcy Code section 363(f)

           20.       The Trustee seeks a Sale Order authorizing the sale of the Real Property free and

clear of all liens, claims and encumbrances in accordance with section 363(f) of the Bankruptcy

Code. Under section 363(f), the trustee may sell property under section 363(b) or (c) “free and

clear of any interest in such property of an entity other than the estate,” if any one of the following

conditions is satisfied:

               (1)   applicable nonbankruptcy law permits sale of such property free and
                     clear of such interest;

               (2)   such entity consents;

               (3)   such interest is a lien and the price at which such property is to be sold
                     is greater than the aggregate value of all liens on such property;

               (4)   such interest is in bona fide dispute; or

               (5)   such entity could be compelled, in a legal or equitable proceeding, to
                     accept a money satisfaction of such legal interest.6


6
    11. U.S.C. § 363(f).
                                                       7


    17-17361-aih           Doc 743   FILED 12/20/19        ENTERED 12/20/19 16:21:46          Page 7 of 14
        21.     Here, the Trustee believes that section 363(f)(5) would be satisfied with respect to

the Sale because any liens, claims, encumbrances or security interests asserted against the Real

Property are capable of being satisfied by money, and will attach to the proceeds of the Sale in the

same order of priority as existed on the Petition Date.       Additionally, the Trustee believes that

Citizens, the senior lienholder, will consent to the Sale. Thus, section 363(f)(2) is also satisfied.

Accordingly, the Real Property may be sold free and clear of liens, claims, encumbrances, and

security interests.

                         Authority for Entry Vacating Prior Sale Order

        22.     As explained above, the Prior Buyer failed and/or refused to close under the Prior

Sale Order. The Trustee is providing Notice of this Motion to the Prior Buyer and an opportunity

to object to the same.

        23.     Given the Prior Buyer’s failure and/or refusal to close under the Prior Sale Order,

and the request for approval of the sale of the Real Property to the Purchaser, the Prior Sale Order

should be released, discharged, determined to be moot or void, and/or vacated under Rule 60(b)(4),

(5), and/or (6), made applicable to this case by Bankruptcy Rule 9024.

                                              NOTICE

        24.     In accordance with Bankruptcy Rules 2002 and 6004, notice of this Motion and

hearing thereon will be given to: (i) the Office of the United States Trustee for the Northern District

of Ohio; (ii) the Purchaser; (iii) the Prior Buyer; (iv) all individuals, entities, or counsel therefor,

known to have asserted any lien, claim, encumbrance, right of refusal, or other interest in or upon

the Real Property; (v) federal, state and local regulatory or taxing authorities or recording offices

or any other governmental authorities that, as a result of the Sale of the Real Property, may have

claims, contingent or otherwise, in connection with the Debtor’s ownership of the Real Property

or have reasonably known interest in the relief requested by the Sale Motion; (vi) the Internal


                                                   8


 17-17361-aih         Doc 743    FILED 12/20/19        ENTERED 12/20/19 16:21:46             Page 8 of 14
Revenue Service; and (vii) all parties who have requested notice pursuant to Bankruptcy Rule 2002

as of the date of the entry of the Sale Motion; and no other or further notice need be provided.

       WHEREFORE, the Trustee respectfully requests that his motion be granted, that she be

authorized to sell the Real Property described above at private sale, free and clear of all liens,

encumbrances and other interests pursuant to 11 U.S.C. § 363(b) and (f), and that all liens and

claims to the Real Property, as described above, be transferred to the proceeds of sale.

                                                 Respectfully submitted,


                                                 /s/ Patrick R. Akers
                                                 Drew T. Parobek (0016785)
                                                 Elia O. Woyt (0074109)
                                                 Carrie M. Brosius (0075484)
                                                 Patrick R. Akers (0095985)
                                                 VORYS, SATER, SEYMOUR AND PEASE
                                                 LLP
                                                 200 Public Square, Suite 1400
                                                 Cleveland, Ohio 44114
                                                 (216) 479-6100
                                                 (216) 479-6060 (facsimile)
                                                 dtparobek@vorys.com
                                                 eowoyt@vorys.com
                                                 cmbrosius@vorys.com
                                                 prakers@vorys.com

                                                 Counsel for the Trustee




                                                 9


 17-17361-aih      Doc 743      FILED 12/20/19       ENTERED 12/20/19 16:21:46             Page 9 of 14
                               CERTIFICATE OF SERVICE

       I certify that on December 20, 2019, a true and correct copy of the foregoing Motion of
Trustee: (I) to Sell Real Property Free and Clear of Liens, Encumbrances and Other Interests
Pursuant to 11 U.S.C. § 363; and (II) For Entry of Order Vacating Prior Order Authorizing
Sale (Real Property Located at V/L Girdled Road, Concord, Ohio 44077, Lake Cty. Parcel 08-
A-001-0000-490) was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:


      Patrick R. Akers on behalf of Trustee Kari B. Coniglio prakers@vorys.com
      Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
       gamend@bdblaw.com, grichards@bdblaw.com
      Alison L. Archer on behalf of Interested Party Lakeland Community College
       alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;
       angelique.dennis-noland@ohioattorneygeneral.gov
      Richard M. Bain on behalf of Interested Party Zachary B Burkons
       rbain@meyersroman.com, mnowak@meyersroman.com; jray@meyersroman.com
      Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr. abakerlaw@sbcglobal.net,
       adam@bakerlaw.us; abakerlaw@gmail.com
      Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC abarnes@sandhu-
       law.com, bk1notice@sandhu-law.com
      Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
       rbarr@koehler.law, rbarr@koehler.law
      David T. Brady on behalf of Creditor Tax Ease Ohio, LLC DBrady@Sandhu-Law.com,
       bk1notice@sandhu-law.com
      Carrie M. Brosius on behalf of Trustee Kari B. Coniglio cmbrosius@vorys.com,
       mdwalkuski@vorys.com
      Kari B. Coniglio kbconiglio@vorys.com, mdwalkuski@vorys.com;
       kbc@trustesolutions.net; jncash2@vorys.com
      LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
       bknotice@clunkhoose.com
      Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
       rdibella@dgmblaw.com
      Melody A. Dugic on behalf of Plaintiff Home Savings Bank
       mgazda@hendersoncovington.com
      Melody A. Dugic on behalf of Respondent Home Savings Bank, Successor by Merger to
       The Home Savings & Loan Company of Youngstown, Ohio
       mgazda@hendersoncovington.com
      Bryan J. Farkas on behalf of Trustee Kari B. Coniglio bjfarkas@vorys.com,
       bjfarkas@vorys.com; caujczo@vorys.com; mdwalkuski@vorys.com
      Scott D. Fink on behalf of Creditor Erie Bank, a Division of CNB Bank s/b/m to Lake
       National Bank ecfndoh@weltman.com
      Stephen R. Franks on behalf of Creditor Bank of America, N.A. amps@manleydeas.com
      Stephen John Futterer on behalf of Creditor City of Willoughby

                                               10


17-17361-aih    Doc 743     FILED 12/20/19      ENTERED 12/20/19 16:21:46          Page 10 of 14
         sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
        Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
         mhamed@kushnerhamed.com, kgross@kushnerhamed.com
        Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
         hheberlein@bdblaw.com, grichards@bdblaw.com
        Dennis J. Kaselak on behalf of Claimant Diane M. Osborne dkaselak@peteribold.com,
         Cynthia@peteribold.com
        Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
         bk@hhkwlaw.com
        Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
         jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
        Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
         mmatheney@bdblaw.com, bhajduk@bdblaw.com
        Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and
         coachhouses Unit Owners' Association, Inc. bankruptcy@kamancus.com
        Kelly Neal on behalf of Creditor The Huntington National Bank kelly.neal@bipc.com,
         donna.curcio@bipc.com
        David M. Neumann on behalf of Interested Party Zachary B Burkons
         dneumann@meyersroman.com, jray@meyersroman.com; mnowak@meyersroman.com
        Timothy P. Palmer on behalf of Creditor The Huntington National Bank
         timothy.palmer@bipc.com, donna.curcio@bipc.com
        Drew T. Parobek on behalf of Trustee Kari B. Coniglio dtparobek@vorys.com,
         mdwalkuski@vorys.com
        Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc. tpycraft@ccj.com,
         bowman@ccj.com
        Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
         kroessler@walterhav.com, kballa@walterhav.com; slasalvia@walterhav.com;
         deppler@walterhav.com
        Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company,
         LLC kroessler@walterhav.com, kballa@walterhav.com; slasalvia@walterhav.com;
         deppler@walterhav.com
        John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co. jrutter@ralaw.com
        Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
         fschwieg@schwieglaw.com
        Frederic P. Schwieg on behalf of Cross-Claimant Richard M. Osborne
         fschwieg@schwieglaw.com
        Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
         fschwieg@schwieglaw.com
        Frederic P. Schwieg on behalf of Defendant Richard M. Osborne
         fschwieg@schwieglaw.com
        Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
         msikora@sikoralaw.com, aarasmith@sikoralaw.com
        Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
         nsinn@bdblaw.com, grichards@bdblaw.com
        Robin L. Stanley on behalf of Defendant Diane M. Osborne rstanley@peteribold.com,
         Sonya@peteribold.com; Cynthia@peteribold.com
        Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
                                                 11


17-17361-aih    Doc 743    FILED 12/20/19     ENTERED 12/20/19 16:21:46        Page 11 of 14
         rsteinlage@meyersroman.com, jray@meyersroman.com; mnowak@meyersroman.com;
         rbain@meyersroman.com
        Richard J. Thomas on behalf of Plaintiff Home Savings Bank
         rthomas@hendersoncovington.com, mgazda@hendersoncovington.com
        Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC atomko@sandhu-
         law.com, bk1notice@sandhu-law.com
        Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
         jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com
        Michael S. Tucker on behalf of Creditor Citizens Bank, N.A. mtucker@ulmer.com
        Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
         bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
        Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne Leslie@Wargo-
         Law.com
        Leslie E. Wargo on behalf of Debtor Richard M. Osborne Leslie@Wargo-Law.com
        Leslie E. Wargo on behalf of Spec. Counsel Leslie E. Wargo Leslie@Wargo-Law.com
        Leslie E. Wargo on behalf of Trustee Kari B. Coniglio Leslie@Wargo-Law.com
        Elia O. Woyt on behalf of Trustee Kari B. Coniglio eowoyt@vorys.com,
         eowoyt@vorys.com; mdwalkuski@vorys.com
        Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
         maria.d.giannirakis@usdoj.gov
        Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
         Scott.R.Belhorn@usdoj.gov

and by regular U.S. Mail, postage prepaid, to:

      Richard M. Osborne
      7265 Markell Road
      Waite Hill, OH 44094-9312

      CSX Transportation, Inc.
      c/o McGuireWoods LLP
      50 N. Laura Street, Suite 3300
      Jacksonville, FL 32202

      Gregory M. Dennin on behalf of Attorney Gregory M. Dennin
      Dennin & Dennin
      2745 Main Street
      Lake Placid, NY 12946
      greg@gmdlplaw.com, djensch1@roadrunner.com

      Gregory M. Dennin on behalf of Debtor Richard M. Osborne
      Dennin & Dennin
      2745 Main Street
      Lake Placid, NY 12946
      greg@gmdlplaw.com, djensch1@roadrunner.com

      Scott Hivnor

                                                 12


17-17361-aih    Doc 743     FILED 12/20/19        ENTERED 12/20/19 16:21:46   Page 12 of 14
      Advanced Appraisal Services
      37721 Vine Street Suite 3
      Willoughby, OH 44094

      Eric Silver
      AG Real Estate Group Inc
      3659 South Green Road
      #100
      Beachwood, OH 44122

      Rigrtona Holding Company, LLC
      Richard M. Osborne
      7001 Center Street-Rear Door
      Mentor, OH 44060

      Leimco Acquisition Company LLC
      Richard M. Osborne
      7265 Markell Road
      Waite Hill, OH 44094

      Willoughby LLC
      David J. Richards, Jr.
      60 South Park Place
      Painesville, OH 44077

      7001 Center Street LLC
      Richard M. Osborne
      7001 Center Street-Rear Door
      Mentor, OH 44060

      Ohio Department of Job and Family Services
      Kimberly Hall, Director
      30 East Broad St.
      Columbus, OH 43215

      Ohio Bureau of Workers’ Compensation
      Stephanie McCloud
      Administrator/CEO
      30 W. Spring St.
      Columbus, OH 43215-2256

      Internal Revenue Service
      Charles P. Rettig
      Commissioner
      1111 Constitution Avenue, NW
      Washington, DC 20224

      Matthew J. Gosnik and Kristen A. Gosnik
                                             13


17-17361-aih   Doc 743     FILED 12/20/19       ENTERED 12/20/19 16:21:46   Page 13 of 14
      11917 Girdled Rd
      Concord, OH 44077

      Sommers Real Estate Group LLC
      Box 1102
      Chardon, Ohio 44024

      Treasurer-Lake County
      PO BOX 490
      Painesville OH 44077-0490

      Lake County Prosecutor-Civil
      PO BOX 490
      Painesville OH 44077-0490

      Ohio Department of Job & Family Services
      Attn: Program Services/Revenue Recovery
      P.O. Box 182404
      Columbus, Ohio 43218-2404

      Ohio Bureau of Workers' Compensation
      Attn: Law Section Bankruptcy Unit
      P.O. Box 15567
      Columbus, Ohio 43215-0567

      Ohio Attorney General
      Collections Enforcement Section
      attn Bankruptcy Staff
      150 E Gay ST Fl 21
      Columbus, OH 43215


                                                                     /s/ Patrick R. Akers
                                                             Patrick R. Akers (0095985)

                                                                 Counsel for the Trustee




                                             14


17-17361-aih   Doc 743    FILED 12/20/19      ENTERED 12/20/19 16:21:46    Page 14 of 14
